TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 3, 2015



                                      NO. 03-14-00525-CR


                          Elias Shawn Bihl aka Elias Bihl, Appellant

                                                v.

                                  The State of Texas, Appellee




   APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the trial court’s

judgment requiring reversal. However, there was error in the judgment that requires correction.

Therefore, the Court modifies the trial court’s judgment as follows: to reflect that appellant pled

“True” to the first enhancement paragraph and that the jury’s finding on the first enhancement

paragraph was “True.” The judgment of conviction, as modified, is affirmed. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.